DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/21 has been entered, in which Applicant amended claims 1, 9-12, and 17. Claims 1-20 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0159525 to Bhalla et al. (hereafter referred to as Bhalla), in view of U.S. Patent Application Publication Number 2017/0300844 to Urry et al. (hereafter referred to as Urry), in further view of U.S. Patent Application Publication Number 2015/0100943 to Gabel et al. (hereafter referred to as Gabel), and in even further view of U.S. Patent Application Publication Number 2009/0042175 to Zorba et al. (hereafter referred to as Zorba)
As per 1, Bhalla teaches:
A service provider system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising: (Paragraph Number [0030] teaches there is provided a computerized system for automation of task identification for a software asset from context data of the software asset, the system comprising: a computer system comprising at least one processor, at least one memory device, and at least one network communication device; and a context extraction engine stored in the at least one memory device comprising computer readable instructions).
detecting at least one operation comprising a developer task performed by a first user on at least one of a plurality of developer platforms with a data coding system for the service provider (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 426 based on the verification status of each of the listed tasks on the prioritized task list.  In one example, a task can be marked with a verification status of "To Do" or "Done" based on the 
executing an application programming interface (API) call to an external data platform associated with additional data for the developer task (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and requirements particular to a client project portfolio.  An API can give external programmatic access to the data and behaviors of the system such that queries and instructions can be made to the system and the user can be presented with an updated task list.  The developer can also export the security requirements task list as a static electronic document as needed).
receiving the additional data for the developer task from the external data platform responsive to the API call (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and requirements particular to a client project portfolio.  An API can give external programmatic access to the data and behaviors of the system such that queries and instructions can be made to the system and the user can be presented with an updated task list.  The developer can also export the security requirements task list as a static electronic document as needed).
wherein the additional data comprises performance metrics of the developer task with the external data platform (Paragraph Number [0086] teaches context data for the software asset can also be stored in test plans 211, which are a set of instructions for validating functional or non-functional behaviors of the software. Test plans 211 can be 
determining that the at least one operation and the additional data indicate a completion of the developer task by the first user with the data coding system (Paragraph Number [0111]-[0113] teaches when a task from the task list has been addressed, a verification procedure is used to verify task completion 426 by testing the application software to ensure that the task has been adequately addressed, which can also be provided in the security requirement guidelines. Verification of task completion 426 can be done manually, and/or be sent to a code scanner to scan the software code 412. Details of the verification results can be provided to the developer to direct further efforts.  Upon verification of task completion 426, the system can log task completion 428 including additional context regarding who/what completed the task, what was done for task verification, and when the task was completed, which contributes additional context to the context database).
determining a plurality of task scoring rules for a tasking scoring engine (Paragraph Number [0083] teaches each task in the prioritized task list 114 can further include tailored relevant test cases and sample quality assurance test code, including 
determining a first task score for the completion of the developer task using the task scoring engine, a plurality of task scoring rules for the at least one of the plurality of developer platforms, and the additional task scoring rule (Paragraph Number [0086] teaches context data for the software asset can also be stored in test plans 211, which are a set of instructions for validating functional or non-functional behaviors of the software. Test plans 211 can be in the form of natural language, computer-readable format, and can include but is not limited to unit tests, full stack tests, regression tests, smoke tests, performance tests. Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
updating a profile score for the developer profile based on the first developer score (Paragraph Number [0094] teaches by monitoring the software asset dependencies, updates to linked dynamic libraries that pose a security risk or newly identified vulnerabilities introduced by static linked libraries can be identified by the system, assigned a risk ranking, and served to the task list at a priority level based on the level of risk posed by the issue.  Deep reach of the present system into linked and dependency 
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-pecuniary rewards in the form of graphical icons and badges which is taught by the following citations from Urry:
determining a first developer score for the first user based on the first task score and a developer profile for the first user (Paragraph Number [0031] teaches where the target metric may comprise cost to completion, the historical factor information may comprise the financial cost expended by the worker thus far, project schedule, project budget, project cost, status of project, an adjusted metric impact score, and/or the like.  Where the target metric may comprise a risk of default, the historical factor information may comprise credit worthiness, licensing status, insurance status, an adjusted metric impact score, and/or the like.  In various embodiments, the historical factor information may also comprise data regarding the target metric, the target metric impact score, and the metric forecast.  In this regard, system 100 may provide a feedback loop wherein the data regarding the target metric, the target metric impact score, and the metric forecast becomes historical factor information after system 100 calculates it).
Both Bhalla and Urry are directed to monitoring the development of software and task oriented team projects. Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules. Urry improves upon Bhalla by teaching 
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach utilizing gamification of development tasks and comparing statistics from multiple users to determine rewards which is taught by the following citations from Gabel:
that provides a gamification of the developer task with the service provider system (Paragraph Number [0211] teaches attribution and credits enable creation of interactive experiences that mimic games, with winners, high scorers, teams, and so on.  The system 200 may use gamification of the contribution process to incentivize contributors to 
wherein the profile score provides the gamification of the developer task with a plurality of other developer tasks completed by a plurality of other users of the service provider system (Paragraph Number [0207] teaches the system 200 determines compensation by many factors, such as contributions that were requested by other contributors, that improve selected metrics, such as coverage or accuracy, feedback scores, grading scores, and that are approved of or used by other contributors. Paragraph Number [0211] teaches attribution and credits enable creation of interactive experiences that mimic games, with winners, high scorers, teams, and so on.  The system 200 may use gamification of the contribution process to incentivize contributors to participate within a single game, or during a specific period of time, or among a specific group of people, such as during a hackathon.  Each contributor may have privileges that reflect what contributions they are allowed to make.  Attributions, ratings, and credits all can influence what privileges are available to each contributor.  Note that the dynamic nature of the marketplace means the system 200 uses some contributions to improve contributions made by others).
Both the combination of Bhalla and Urry and Gabel are directed to monitoring the development of software and task oriented team projects. The combination of Bhalla and 
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach comparing a developer’s task completion results with another’s completed results to develop a new rule which is taught by the following citations from Zorba:
comparing the completion of the developer task by the first user with an additional completion of the developer task by a second user (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact 
generating an additional task scoring rule for the developer task based on the performance metrics of the developer task with the external data platform and the comparing the completion with the additional completion (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact with the application's interface (process #1). As the student tries to complete the business deliverable, the application sends messages to the ICAT about each action taken (process #2). When the student is done and submits work for review, the ICAT compares how the student completed the activity with how the designer stated the activity should be completed (this is called domain knowledge). From this comparison, the ICAT get a count of how many items are right, wrong or irrelevant (process #3). With the count complete, the ICAT tries to fire all rules (process #4). Any rules which fire activate a coach topic (process #5). The feedback algorithm selects pieces of feedback to show and 
Both the combination of Bhalla, Urry, and Gabel, and Zorba are directed to monitoring the development of software and task oriented team projects. The combination of Bhalla, Urry, and Gabel teaches detecting developer’s tasks and completion status and updating task scores and scoring rules. Zorba improves upon the combination of Bhalla, Urry, and Gabel by teaching comparing a developer’s task completion results with another’s completed results to develop a new rule. One of ordinary skill in the art would be motivated to further include comparing a developer’s task completion results with another’s completed results to develop a new rule, to efficiently determine variations in both techniques and errors that do not meet client approval.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method of detecting developer’s tasks and completion status and updating task scores and scoring rules in the combination of Bhalla, Urry, and Gabel to further utilize comparing a developer’s task completion results with another’s completed results to develop a new rule as disclosed in Zorba, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 1.
In addition, Bhalla teaches:
wherein the determining the first task score comprises scoring the completion of the developer task based on a time to completion of the developer task, a process for completion of the developer task, and the plurality of task scoring rules (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
As per claim 3, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claims 1 and 2.
In addition, Bhalla teaches:
wherein the plurality of task scoring rules comprises at least one of a task quality completion rule, a completion timeliness rule, a task automation rule, an available instructions rule, a task difficulty rule, or an available users rule 
As per claim 4, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 1.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-pecuniary rewards in the form of graphical icons and badges which is taught by the following citations from Urry:
wherein the operations further comprise: generating a graphical icon for the first user based on the first developer score, wherein the graphical icon comprises a digital badge for the developer profile (Paragraph Number [0042] teaches user interaction module 170 may be configured to display visual information related to the construction project.  For example, FIGS. 6-14 may provide exemplary examples of visual information that user interaction module 170 may be configured to display.  User interaction module 170 may comprise any suitable device capable of displaying visual cues (or any other notification such as an audible sound, flashing icon, changing color, etc.).  For example, user interaction module 170 may comprise any suitable type of LCD screen, smartphone, computer, touch-screen, and/or the like.  User interaction module 170 may be configured to display visual cues related to a comparison of the target metric to the metric forecast).
and posting the graphical icon to an online user interface associated with the developer profile (Paragraph Number [0042] teaches if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 3 weeks, user interaction module 170 may display the first visual cue.  The first visual cue 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claims 1 and 4.
In addition, Bhalla teaches:
wherein the operations further comprise: receiving an allocation request of an additional score amount to the first user for the developer task from a task manager of the first user (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional 
wherein the generating the graphical icon is further based on the additional score amount (Paragraph Number [0042] teaches if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 3 weeks, user interaction module 170 may display the first visual cue.  The first visual cue may be representative that the construction project is on pace for, or is under the originally forecasted metric (e.g., ahead of schedule).  In response to the metric forecast being greater than the target metric, user interaction module 170 may display a second visual cue.  For example, if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 5 weeks, user interaction module 170 may display the second visual cue.  The second visual cue may therefore be representative that the construction project is currently exceeding the originally forecasted metric (e.g., behind schedule)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claims 1 and 4.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-
wherein the digital badge comprises an image associated with one of a total score for the first developer score or a recognition of the completion of the developer task (Paragraph Number [0042] teaches if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 3 weeks, user interaction module 170 may display the first visual cue.  The first visual cue may be representative that the construction project is on pace for, or is under the originally forecasted metric (e.g., ahead of schedule).  In response to the metric forecast being greater than the target metric, user interaction module 170 may display a second visual cue.  For example, if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 5 weeks, user interaction module 170 may display the second visual cue.  The second visual cue may therefore be representative that the construction project is currently exceeding the originally forecasted metric (e.g., behind schedule)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 7, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claims 1 and 4.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-
wherein the generating the graphical icon comprises customizing one of a plurality of stock graphical icons based on the first developer score (Paragraph Number [0042] teaches user interaction module 170 may be configured to display visual information related to the construction project.  For example, FIGS. 6-14 may provide exemplary examples of visual information that user interaction module 170 may be configured to display.  User interaction module 170 may comprise any suitable device capable of displaying visual cues (or any other notification such as an audible sound, flashing icon, changing color, etc.).  For example, user interaction module 170 may comprise any suitable type of LCD screen, smartphone, computer, touch-screen, and/or the like.  User interaction module 170 may be configured to display visual cues related to a comparison of the target metric to the metric forecast).
and wherein the graphical icon comprises an identifier associated with at least one of the first user or the developer task (Paragraph Number [0031] teaches where the target metric may comprise cost to completion, the historical factor information may comprise the financial cost expended by the worker thus far, project schedule, project budget, project cost, status of project, an adjusted metric impact score, and/or the like.  Where the target metric may comprise a risk of default, the historical factor information may comprise credit worthiness, licensing status, insurance status, an adjusted metric impact score, and/or the like.  In various embodiments, the historical factor information may also comprise data regarding the target metric, the target metric impact score, and the metric forecast.  In this regard, system 100 may provide a feedback loop wherein the 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 8, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 1.
In addition, Bhalla teaches:
wherein the developer task comprises one of an engineering practice, a software coding process, an innovation task, a self-development task, or an organizational contribution task (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 426 based on the verification status of each of the listed tasks on the prioritized task list.  In one example, a task can be marked with a verification status of "To Do" or "Done" based on the verification results or the way in which the task was addressed, for example "machine" or "human".  If a task has been sufficiently verified, then the task can be marked "Done". (See also Paragraph Number [0082])).
As per claim 9, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 1.
In addition, Bhalla teaches:
wherein the determining the indication of the completion comprises: receiving a notification of the completion from one of the first user, an internal review process, or the at least one of the plurality of developer platforms (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 
determining task data for the completion from at least one of the internal review process or the at least one of the plurality of developer platforms (Paragraph Number [0082] teaches the prioritized task list 114 can also provide guidance on task orchestration based on a known or learned most efficient (in time or money) timeline or order to handle the set of tasks.  The orchestration can result in a cascading effect of task management such that addressing of certain tasks has a greater downstream effect if identified early in the task identification process.  By regularly reviewing the prioritized task list 114, developer and management teams can also be provided with real-time visibility of a project's verification and completion status during production).
As per claim 10, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 1.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach comparing a developer’s task completion results with another’s completed results to develop a new rule which is taught by the following citations from Zorba:
wherein the comparing the completion of the developer task by the first user with the additional completion based on task performance metrics for a computing platform providing the developer task (Paragraph Number [0085] and FIG. 19 illustrates the 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 11, Bhalla teaches:
A method comprising: scraping project performance data associated with a software development project for a computing framework of a service provider from a computing device of a user working on a performance of the software development project (Paragraph Number [0071] teaches the context extraction engine 104 stores the context data it extracts from the context repositories 102 in a context database 106.  Automation of the identification and prioritization of software development and operational tasks during a software development lifecycle can be done by scanning context sources for software context using one or more scraping tools appropriate for scanning each context repository 102.  Analysis of scraped or scanned context data can 
executing an application programming interface (API) call to an external data platform associated with additional data for the software development project (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and requirements particular to a client project portfolio.  An API can give external programmatic access to the data and behaviors of the system such that queries and instructions can be made to the system and the user can be presented with an updated task list.  The developer can also export the security requirements task list as a static electronic document as needed).
receiving the additional data for the software development project from the external data platform responsive to the API call (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and requirements particular to a client project portfolio.  An API can give external programmatic access to the data and behaviors of the system such that queries and instructions can be made to the system and the user can be presented with an updated task list.  The developer can also export the security requirements task list as a static electronic document as needed).
wherein the additional data comprises performance metrics of the software development project with the external data platform (Paragraph Number [0086] teaches context data for the software asset can also be stored in test plans 211, which are a set of instructions for validating functional or non-functional behaviors of the software. Test plans 211 can be in the form of natural language, computer-readable format, and can include but is not limited to unit tests, full stack tests, regression tests, smoke tests, performance tests. Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
determining that the project performance data and the additional data indicate a completion of the software development project by the user with the computing framework (Paragraph Number [0111]-[0113] teaches when a task from the task list has been addressed, a verification procedure is used to verify task completion 426 by testing the application software to ensure that the task has been adequately addressed, which can also be provided in the security requirement guidelines. Verification of task completion 426 can be done manually, and/or be sent to a code scanner to scan the software code 412. Details of the verification results can be provided to the developer to direct further efforts.  Upon verification of task completion 426, the system can log task completion 428 including additional context regarding who/what completed the task, what was done 
accessing project scoring factors for a project scoring engine of the service provider, wherein the project scoring factors are associated with the performance of the software development project by the user (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
determining a project performance score for the performance of the software development project by the user based on the project performance data, the additional data, the project scoring factors  and the project scoring rule (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools. Paragraph Number [0094] teaches by monitoring the software asset dependencies, updates to linked dynamic libraries that pose a security risk or newly identified vulnerabilities introduced by static linked libraries can be identified by the system, assigned a risk ranking, and served to the task list at a priority level based on the level of risk posed by the issue.  Deep reach of the present system into linked and dependency 
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-pecuniary rewards in the form of graphical icons and badges which is taught by the following citations from Urry:
updating a digital profile for the user with an online platform of the service provider based on the project performance score (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric impact scoring server 150.  Metric impact scoring server 150 may assign the metric impact score to each of the plurality of workers.  The metric impact score may be calculated based on the target metric, the worker data set, and the historical factor information.  Paragraph Number [0064] teaches step 340 may further comprise calculating a score computation and assigning the metric impact score.  The metric impact score may be calculated by metric impact scoring server 150 via score computation engine 155.  In this regard, score computation engine 155 may be configured to ingest the target metric, the worker data set, and the historical factor information to calculate the score computation corresponding to each of the plurality of workers.  The metric impact score may be calculated through a 1 to 1 comparison, a threshold, and/or through any other suitable method.  Metric impact scoring server 150 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach utilizing gamification of development tasks and comparing statistics from multiple users to determine rewards which is taught by the following citations from Gabel:
and wherein the project scoring engine provides a gamification of the software development project with the computing framework (Paragraph Number [0211] teaches attribution and credits enable creation of interactive experiences that mimic games, with winners, high scorers, teams, and so on.  The system 200 may use gamification of the contribution process to incentivize contributors to participate within a single game, or during a specific period of time, or among a specific group of people, such as during a hackathon.  Each contributor may have privileges that reflect what contributions they are allowed to make.  Attributions, ratings, and credits all can influence what privileges are available to each contributor.  Note that the dynamic nature of the marketplace means the system 200 uses some contributions to improve contributions made by others).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach comparing a developer’s task 
comparing the completion of the software development project by the user with an additional completion of the software development project by another user (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact with the application's interface (process #1). As the student tries to complete the business deliverable, the application sends messages to the ICAT about each action taken (process #2). When the student is done and submits work for review, the ICAT compares how the student completed the activity with how the designer stated the activity should be completed (this is called domain knowledge). From this comparison, the ICAT get a count of how many items are right, wrong or irrelevant (process #3). With the count complete, the ICAT tries to fire all rules (process #4). Any rules which fire activate a coach topic (process #5). The feedback algorithm selects pieces of feedback to show and composes them into coherent paragraphs of text (process #6). Finally, as part of creating feedback text paragraphs, the ICAT replaces all variables in the feedback with specifics from the student's work).
generating a project scoring rule for the software development project based on the performance metrics of the software development project with the external data platform and the comparing the completion with the additional completion (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact with the application's interface (process #1). As the student tries to complete the business deliverable, the application sends messages to the ICAT about each action taken (process #2). When the student is done and submits work for review, 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 12, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
In addition, Bhalla teaches:
wherein the project scoring factors comprise configurable data metrics associated with user performance of the software development project on a computing platform (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools. Paragraph Number [0082] teaches by regularly reviewing the prioritized task list 114, developer and management teams can also be provided with real-time visibility of a project's verification and completion status during 
As per claim 13, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
In addition, Bhalla teaches:
wherein the receiving the project performance data comprises pulling that project performance data from a service provider server that provides one or more operations for the performance of the software development project (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools. Paragraph Number [0082] teaches by regularly reviewing the prioritized task list 114, developer and management teams can also be provided with real-time visibility of a project's verification and completion status during production.  Timeline for deployment can be assessed based on the accumulated remaining tasks and goals of the organization.  By integrating a security knowledge database with security information and event management (SIEM) tools, the present system can also be configured to update the 
As per claim 14, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
In addition, Bhalla teaches:
further comprising: receiving a request to transaction an amount of points in a scoring system associated with the project scoring engine to at least one other digital profile (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools. Paragraph Number [0082] teaches by regularly reviewing the prioritized task list 114, developer and management teams can also be provided with real-time visibility of a project's verification and completion status during production.  Timeline for deployment can be assessed based on the accumulated remaining tasks and goals of the organization.  By integrating a security knowledge database with security information and event management (SIEM) tools, the present system can also be configured to update the verification status of project tasks and security status of software assets, both during software development, after launch, and throughout the software application lifecycle).
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional 
transferring the amount of the points from the digital profile of the user to the at least one other digital profile (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric impact scoring server 150.  Metric impact scoring server 150 may assign the metric impact score to each of the plurality of workers.  The metric impact score may be calculated based on the target metric, the worker data set, and the historical factor information.  Paragraph Number [0064] teaches step 340 may further comprise calculating a score computation and assigning the metric impact score.  The metric impact score may be calculated by metric impact scoring server 150 via score computation engine 155.  In this regard, score computation engine 155 may be configured to ingest the target metric, the worker data set, and the historical factor information to calculate the score computation corresponding to each of the plurality of workers.  The metric impact score may be calculated through a 1 to 1 comparison, a threshold, and/or through any other suitable method.  Metric impact scoring server 150 may retrieve the score computation from score computation engine 155 and assign the metric impact score to the corresponding worker, based on the score computation).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 15, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.

further comprising: receiving a request to allocate an amount of points in a scoring system associated with the project scoring engine to the digital profile of the user from a manager account of a manager associated with one of the user or the software development project (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric impact scoring server 150.  Metric impact scoring server 150 may assign the metric impact score to each of the plurality of workers.  The metric impact score may be calculated based on the target metric, the worker data set, and the historical factor information.  Paragraph Number [0064] teaches step 340 may further comprise calculating a score computation and assigning the metric impact score.  The metric impact score may be calculated by metric impact scoring server 150 via score computation engine 155.  In this regard, score computation engine 155 may be configured to ingest the target metric, the worker data set, and the historical factor information to calculate the score computation corresponding to each of the plurality of workers.  The metric impact score may be calculated through a 1 to 1 comparison, a threshold, and/or through any other suitable method.  Metric impact scoring server 150 may retrieve the score computation from score computation engine 155 and assign the metric impact score to the corresponding worker, based on the score computation).
updating the digital profile with the amount of the points (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric impact scoring server 150.  Metric impact scoring server 150 may assign the metric impact score to each of the plurality of workers.  The metric impact score may be calculated based on the target metric, the worker data set, and the historical factor information.  Paragraph Number [0064] teaches step 340 may further comprise calculating a score computation and assigning the metric impact score.  The metric impact score may be calculated by metric impact scoring server 150 via score computation engine 155.  In this regard, score computation engine 155 may be configured to ingest the target metric, the worker data set, and the historical factor information to calculate the score computation corresponding to each of the plurality of workers.  The metric impact score may be calculated through a 1 to 1 comparison, a threshold, and/or through any other suitable method.  Metric impact scoring server 150 may retrieve the score computation from score computation engine 155 and assign the metric impact score to the corresponding worker, based on the score computation).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claim 16, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-
wherein the updating the digital profile comprises allocating an amount of points corresponding to the project performance score to the digital profile (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric impact scoring server 150.  Metric impact scoring server 150 may assign the metric impact score to each of the plurality of workers.  The metric impact score may be calculated based on the target metric, the worker data set, and the historical factor information.  Paragraph Number [0064] teaches step 340 may further comprise calculating a score computation and assigning the metric impact score.  The metric impact score may be calculated by metric impact scoring server 150 via score computation engine 155.  In this regard, score computation engine 155 may be configured to ingest the target metric, the worker data set, and the historical factor information to calculate the score computation corresponding to each of the plurality of workers.  The metric impact score may be calculated through a 1 to 1 comparison, a threshold, and/or through any other suitable method.  Metric impact scoring server 150 may retrieve the score computation from score computation engine 155 and assign the metric impact score to the corresponding worker, based on the score computation).
and wherein the method further comprises: providing a user interface for the digital profile to a computing device of the user (Paragraph Number [0088] teaches computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer not shown) for display on a display unit).
wherein the user interface comprises at least one process for requesting a digital badge based on the points available to the digital profile (Paragraph Number [0042] teaches user interaction module 170 may be configured to display visual information related to the construction project.  For example, FIGS. 6-14 may provide exemplary examples of visual information that user interaction module 170 may be configured to display.  User interaction module 170 may comprise any suitable device capable of displaying visual cues (or any other notification such as an audible sound, flashing icon, changing color, etc.).  For example, user interaction module 170 may comprise any suitable type of LCD screen, smartphone, computer, touch-screen, and/or the like.  User interaction module 170 may be configured to display visual cues related to a comparison of the target metric to the metric forecast).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claim 17, Bhalla teaches:
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: (Paragraph Number [0030] teaches there is provided a computerized system for automation of task identification for a software asset from context data of the software asset, the system comprising: a computer system comprising at least one processor, at least one memory device, and at least one network communication device; and a context extraction engine stored in the at least one memory device comprising computer readable instructions).
receiving, by a service provider, a completion notification of a software coding task performed by a user on an external online platform, wherein the software coding task is associated with the service provider (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 426 based on the verification status of each of the listed tasks on the prioritized task list.  In one example, a task can be marked with a verification status of "To Do" or "Done" based on the verification results or the way in which the task was addressed, for example "machine" or "human".  If a task has been sufficiently verified, then the task can be marked "Done". (See also Paragraph Number [0082])).
pulling, by the service provider from the external online platform, task performance data for the software coding task performed by the user, wherein the task performance data comprises at least one process completed by the user on the external online platform (Paragraph Number [0071] teaches the context extraction engine 104 stores the context data it extracts from the context repositories 102 in a context database 106.  Automation of the identification and prioritization of software development and operational tasks during a software development lifecycle can be done by scanning context sources for software context using one or more scraping tools appropriate for scanning each context repository 102.  Analysis of scraped or scanned context data can be done by natural language processing (NLP)).
and wherein the pulling comprises: executing an application programming interface (API) call to the external online platform for the task performance data (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and 
receiving the task performance data for the software coding task from the external online platform responsive to the API call (Paragraph Number [0155] teaches an application programming interface (API) can also be used to build a custom client application which provides directed guidance and requirements particular to a client project portfolio.  An API can give external programmatic access to the data and behaviors of the system such that queries and instructions can be made to the system and the user can be presented with an updated task list.  The developer can also export the security requirements task list as a static electronic document as needed).
determining additional data for the software coding task with the service provider, wherein the additional data comprises at least one additional process for the software coding task that is associated with the service provider (Paragraph Number [0111]-[0113] teaches when a task from the task list has been addressed, a verification procedure is used to verify task completion 426 by testing the application software to ensure that the task has been adequately addressed, which can also be provided in the security requirement guidelines. Verification of task completion 426 can be done manually, and/or be sent to a code scanner to scan the software code 412. Details of the verification results can be provided to the developer to direct further efforts.  Upon verification of task completion 426, the system can log task completion 428 including 
and wherein the additional data comprises performance metrics of the software coding task with the service provider (Paragraph Number [0086] teaches context data for the software asset can also be stored in test plans 211, which are a set of instructions for validating functional or non-functional behaviors of the software. Test plans 211 can be in the form of natural language, computer-readable format, and can include but is not limited to unit tests, full stack tests, regression tests, smoke tests, performance tests. Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
scoring, by the service provider using a rules engine, the task performance data and the additional data for the user based on a plurality of task performance rules for the rules engine and the task specific performance rule (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
updating the user profile based on the digital reward (Paragraph Number [0094] teaches by monitoring the software asset dependencies, updates to linked dynamic libraries that pose a security risk or newly identified vulnerabilities introduced by static linked libraries can be identified by the system, assigned a risk ranking, and served to the task list at a priority level based on the level of risk posed by the issue.  Deep reach of the present system into linked and dependency databases and libraries enables any remote update to be considered as a security risk and brought forward as required to address any risk introduced at any stage during the software lifecycle (Examiner asserts the risk ranking constitutes a profile score)).
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-pecuniary rewards in the form of graphical icons and badges which is taught by the following citations from Urry:
wherein the digital reward comprises at least a graphical image provided to a user profile for the user with the service provider (Paragraph Number [0042] teaches user interaction module 170 may be configured to display visual information related to the construction project.  For example, FIGS. 6-14 may provide exemplary examples of visual information that user interaction module 170 may be configured to display.  User interaction module 170 may comprise any suitable device capable of displaying visual cues (or any other notification such as an audible sound, flashing icon, changing color, etc.).  For example, user interaction module 170 may comprise any suitable type of LCD screen, smartphone, computer, touch-screen, and/or the like.  User interaction module 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach utilizing gamification of development tasks and comparing statistics from multiple users to determine rewards which is taught by the following citations from Gabel:
wherein the rules engine provides a gamification of the software development task with the service provider (Paragraph Number [0211] teaches attribution and credits enable creation of interactive experiences that mimic games, with winners, high scorers, teams, and so on.  The system 200 may use gamification of the contribution process to incentivize contributors to participate within a single game, or during a specific period of time, or among a specific group of people, such as during a hackathon.  Each contributor may have privileges that reflect what contributions they are allowed to make.  Attributions, ratings, and credits all can influence what privileges are available to each contributor.  Note that the dynamic nature of the marketplace means the system 200 uses some contributions to improve contributions made by others).
determining, by the service provider, a digital reward for the gamification of the software development task for the user based on the scoring (Paragraph Number [0204] teaches the ability of contributors to perform approvals is in some cases contingent on ratings or other attribution based tests.  In this way, approval privileges may serve as an incentive to reward the most dependable and productive contributors. Paragraph Number 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach comparing a developer’s task completion results with another’s completed results to develop a new rule which is taught by the following citations from Zorba:
comparing a completion of the software coding task by the user with an additional completion of the software coding task by another user (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact with the application's interface (process #1). As the student tries to complete the business deliverable, the application sends messages to the ICAT about each action taken (process #2). When the student is done and submits work for review, the ICAT compares how the student completed the activity with how the designer stated the activity should be completed (this is called domain knowledge). From this comparison, the ICAT get a 
generating a task specific performance rule for the software coding task based on the performance metrics of the software coding task with the service provider and the comparing the completion with the additional completion (Paragraph Number [0085] and FIG. 19 illustrates the remediation process. Remediation starts as students interact with the application's interface (process #1). As the student tries to complete the business deliverable, the application sends messages to the ICAT about each action taken (process #2). When the student is done and submits work for review, the ICAT compares how the student completed the activity with how the designer stated the activity should be completed (this is called domain knowledge). From this comparison, the ICAT get a count of how many items are right, wrong or irrelevant (process #3). With the count complete, the ICAT tries to fire all rules (process #4). Any rules which fire activate a coach topic (process #5). The feedback algorithm selects pieces of feedback to show and composes them into coherent paragraphs of text (process #6). Finally, as part of creating feedback text paragraphs, the ICAT replaces all variables in the feedback with specifics from the student's work).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 18, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
In addition, Bhalla teaches:
wherein the completion notification is received from one of the user, a manager of the user, or an external platform based on the at least one process completed by the user on the external online platform (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 426 based on the verification status of each of the listed tasks on the prioritized task list.  In one example, a task can be marked with a verification status of "To Do" or "Done" based on the verification results or the way in which the task was addressed, for example "machine" or "human".  If a task has been sufficiently verified, then the task can be marked "Done". (See also Paragraph Number [0082])).
As per claim 19, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 11.
In addition, Bhalla teaches:
wherein the operations further comprise: providing additional scoring points to the scoring of the task performance data from available scoring points to a manager of the software coding task (Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools).
wherein the available scoring points to the manager are limited based on at least one of a time frame, a software coding task, or the manager (Paragraph Number [0113] teaches the requirements task list can be updated with the status of the tasks to verify task completion 426 based on the verification status of each of the listed tasks on the prioritized task list.  In one example, a task can be marked with a verification status of "To Do" or "Done" based on the verification results or the way in which the task was addressed, for example "machine" or "human".  If a task has been sufficiently verified, then the task can be marked "Done". Paragraph Number [0134] teaches each task in the knowledge database can include details on what tasks require human verification, and can be coupled with the prioritization engine to provide a prioritized task list and assigned a verification confidence score for developers to address, which optimizes use of valuable developer time and guides developer attention to the remediation of higher risk security tasks not well identified by automated tools. (See also Paragraph Number [0082])).
As per claim 20, the combination of Bhalla, Urry, Gabel, and Zorba teaches each of the claim limitations of claim 17.
Bhalla teaches detecting developer’s tasks and completion status and updating task scores and scoring rules, but does not explicitly teach determining and additional developer score and utilizing that score to provide remuneration in the form of non-pecuniary rewards in the form of graphical icons and badges which is taught by the following citations from Urry:
wherein the digital reward is based on an amount of scoring points determined from the scoring the task performance data (Paragraph Number [0059] teaches assigning a metric impact score (step 340).  The metric impact score may be assigned by metric 
wherein the at least the graphical image of the digital reward is customized for the user based on at least one of the amount of the scoring points, the user, or the software coding task (Paragraph Number [0042] teaches if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 3 weeks, user interaction module 170 may display the first visual cue.  The first visual cue may be representative that the construction project is on pace for, or is under the originally forecasted metric (e.g., ahead of schedule).  In response to the metric forecast being greater than the target metric, user interaction module 170 may display a second visual cue.  For example, if the target metric comprised time to completion of 4 weeks, and the metric forecast comprised a time of completion of 5 weeks, user interaction 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1

Response to Argument
Applicants arguments filed 11/24/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 11/24/2021, pgs. 9-11). Examiner notes that these arguments are moot in light of the new citations from the Bhalla reference and the addition of the Zorba reference. Examiner notes that these new citations and references have been applied in response to Applicant’s new independent claims. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624